Name: 84/606/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by Ireland in respect of expenditure incurred in the 1976 financial year on milk products supplied as food aid (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  Europe;  economic conditions;  cooperation policy
 Date Published: 1984-12-12

 Avis juridique important|31984D060684/606/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by Ireland in respect of expenditure incurred in the 1976 financial year on milk products supplied as food aid (Only the English text is authentic) Official Journal L 325 , 12/12/1984 P. 0031 - 0031+++++( 1 ) OJ NO L 288 , 25 . 10 . 1974 , P . 1 . COMMISSION DECISION OF 12 NOVEMBER 1984 ON THE CLEARANCE OF THE ACCOUNTS PRESENTED BY IRELAND IN RESPECT OF EXPENDITURE INCURRED IN THE 1976 FINANCIAL YEAR ON MILK PRODUCTS SUPPLIED AS FOOD AID ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 84/606/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2681/74 OF 21 OCTOBER 1974 ON COMMUNITY FINANCING OF EXPENDITURE INCURRED IN RESPECT OF THE SUPPLY OF AGRICULTURAL PRODUCTS AS FOOD AID ( 1 ) , HAVING CONSULTED THE EAGGF COMMITTEE , WHEREAS IRELAND HAS SUPPLIED TO THE COMMISSION THE SUPPORTING STATEMENTS REQUIRED FOR THE CLEARANCE OF THE ACCOUNTS PURSUANT TO ARTICLE 3 ( 2 ) , SECOND INDENT OF REGULATION ( EEC ) NO 2681/74 , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES EMPOWERED BY IRELAND TO PAY EXPENDITURE INCURRED IN 1976 ON MILK PRODUCTS SUPPLIED AS FOOD AID ARE HEREBY CLEARED AS INDICATED IN THE ANNEX HERETO . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 12 NOVEMBER 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX CLEARANCE OF THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES IN IRELAND EMPOWERED TO PAY EXPENDITURE ARISING FROM FOOD-AID OPERATIONS IN MILK PRODUCTS 1 . FUNDS AVAILABLE AFTER CLEARANCE OF 1975 ACCOUNTS - 2 . ADVANCE PAYMENTS AUTHORIZED FOR FOOD-AID OPERATIONS IN 1976 POUND IRL 2 480 001,98 3 . TOTAL AVAILABLE TO COVER 1976 EXPENDITURE POUND IRL 2 480 001,98 4 . EXPENDITURE EFFECTED IN RESPECT OF 1976 AND RECOGNIZED AS CHARGEABLE TO CHAPTER 92 : FOOD-AID EXPENDITURE FROM THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES POUND IRL 1 436 111,80 5 . FUNDS AVAILABLE AFTER CLEARANCE OF 1976 ACCOUNTS POUND IRL 1 043 890,18